Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 17737UAG2

TERM LOAN CREDIT AGREEMENT

Dated as of January 21, 2020

among

CITRIX SYSTEMS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BNP PARIBAS,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      23  

1.03

  Accounting Terms      24  

1.04

  Rounding      24  

1.05

  Times of Day; Rates      25  

1.06

  Timing of Payment or Performance      25  

1.07

  Interest Rates      25  

ARTICLE II THE COMMITMENTS AND BORROWINGS

     25  

2.01

  Commitments      25  

2.02

  Borrowings, Conversions and Continuations of Term Loans      26  

2.03

  Prepayments      27  

2.04

  Termination of Commitments      28  

2.05

  Repayment of Term Loans      28  

2.06

  Interest      28  

2.07

  Fees      29  

2.08

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     29  

2.09

  Evidence of Debt      30  

2.10

  Payments Generally; Administrative Agent’s Clawback      30  

2.11

  Sharing of Payments by Lenders      31  

2.12

  Defaulting Lenders      32  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     33  

3.01

  Taxes      33  

3.02

  Illegality      38  

3.03

  Inability to Determine Rates      38  

3.04

  Increased Costs      40  

3.05

  Compensation for Losses      42  

3.06

  Mitigation Obligations; Replacement of Lenders      42  

3.07

  Survival      43  

ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS

     43  

4.01

  Conditions to Closing      43  

4.02

  Conditions to all Borrowings      44  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     45  

5.01

  Existence, Qualification and Power      45  

5.02

  Authorization; No Contravention      45  

5.03

  Governmental Authorization      45  

5.04

  Binding Effect      45  

5.05

  Financial Statements; No Material Adverse Effect      46  

5.06

  Litigation      46  

5.07

  No Default      46  

5.08

  Ownership of Property      46  

5.09

  [Reserved]      46  

 

i



--------------------------------------------------------------------------------

5.10

  [Reserved]      46  

5.11

  Taxes      47  

5.12

  ERISA Compliance      47  

5.13

  [Reserved]      47  

5.14

  Margin Regulations; Investment Company Act      47  

5.15

  Disclosure      48  

5.16

  Compliance with Laws      48  

5.17

  Intellectual Property; Licenses, Etc.      48  

5.18

  OFAC Representation      48  

5.19

  Anti-Corruption Laws; EEA Financial Institution; Covered Entities      49  

(b)

  The Borrower is not an EEA Financial Institution      49  

ARTICLE VI AFFIRMATIVE COVENANTS

     49  

6.01

  Financial Statements      49  

6.02

  Certificates; Other Information      50  

6.03

  Notices      51  

6.04

  Payment of Taxes      51  

6.05

  Preservation of Existence, Etc.      51  

6.06

  [Reserved]      52  

6.07

  Maintenance of Insurance      52  

6.08

  Compliance with Laws      52  

6.09

  Books and Records      52  

6.10

  Inspection Rights      52  

6.11

  Use of Proceeds      52  

6.12

  Anti-Corruption Laws      53  

ARTICLE VII NEGATIVE COVENANTS

     53  

7.01

  Liens      53  

7.02

  Indebtedness      55  

7.03

  Fundamental Changes      56  

7.04

  Change in Nature of Business      57  

7.05

  Transactions with Affiliates      57  

7.06

  Financial Covenants      57  

7.07

  Change in Fiscal Year      57  

7.08

  Sanctions      57  

7.09

  Anti-Corruption Laws      58  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     58  

8.01

  Events of Default      58  

8.02

  Remedies Upon Event of Default      60  

8.03

  Application of Funds      60  

ARTICLE IX ADMINISTRATIVE AGENT

     61  

9.01

  Appointment and Authority      61  

9.02

  Rights as a Lender      61  

9.03

  Exculpatory Provisions      61  

9.04

  Reliance by Administrative Agent      62  

9.05

  Delegation of Duties      63  

9.06

  Resignation of Administrative Agent      63  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      64  

9.08

  No Other Duties, Etc.      64  

 

ii



--------------------------------------------------------------------------------

9.09

  Administrative Agent May File Proofs of Claim      65  

9.10

  Enforcement      65  

9.11

  Certain ERISA Matters      65  

ARTICLE X MISCELLANEOUS

     66  

10.01

  Amendments, Etc.      66  

10.02

  Notices; Effectiveness; Electronic Communication      68  

10.03

  No Waiver; Cumulative Remedies; Enforcement      70  

10.04

  Expenses; Indemnity; Damage Waiver      70  

10.05

  Payments Set Aside      72  

10.06

  Successors and Assigns      73  

10.07

  Treatment of Certain Information; Confidentiality      78  

10.08

  Right of Setoff      79  

10.09

  Interest Rate Limitation      79  

10.10

  Counterparts; Integration; Effectiveness      80  

10.11

  Survival of Representations and Warranties      80  

10.12

  Severability      80  

10.13

  Replacement of Lenders      80  

10.14

  Governing Law; Jurisdiction; Etc.      81  

10.15

  Waiver of Jury Trial      82  

10.16

  No Advisory or Fiduciary Responsibility      82  

10.17

  USA PATRIOT Act Notice      83  

10.18

  Electronic Execution of Assignments and Certain Other Documents      83  

10.19

  Time of the Essence      83  

10.20

  Entire Agreement      84  

10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      84  

10.22

  Acknowledgement Regarding Any Supported QFCs      84  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Term Loan Commitments and Applicable Percentages 7.01    Existing Liens
7.02    Existing Indebtedness 10.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

 

  

Form of

 

A    Term Loan Notice B    Notice of Loan Prepayment C-1    364-Day Term Loan
Note C-2    Three-Year Term Loan Note D    Compliance Certificate E    U.S. Tax
Compliance Certificates F    Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (this “Agreement”) is entered into, as of
January 21, 2020, among Citrix Systems, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders provide a term loan credit facility
on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“364-Day Term Loan” has the meaning specified in Section 2.01(a).

“364-Day Term Loan Borrowing” means the borrowing consisting of the 364-Day Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.02.

“364-Day Term Loan Commitment” means, as to each Lender, its obligation to make
364-Day Term Loans to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“364-Day Term Loan Facility” means, at any time, (a) at any time during the
Availability Period in respect of such Facility, the aggregate amount of the
364-Day Term Loan Commitments at such time and (b) thereafter, the aggregate
principal amount of the 364-Day Term Loans of all Lenders outstanding at such
time.

“364-Day Term Loan Maturity Date” means the date that is 364 days from the date
the 364-Day Term Loan is funded to the Borrower pursuant to the terms hereof.

“364-Day Term Loan Note” means a promissory note made by the Borrower in favor
of a Lender evidencing 364-Day Term Loans made by such Lender, substantially in
the form of Exhibit C-1.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Adjustment” has the meaning specified in Section 3.03(c).



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate 364-Day Term Loan Commitments” means the 364-Day Term Loan
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
364-Day Term Loan Commitments in effect on the Closing Date is FIVE HUNDRED
MILLION and No/100 DOLLARS ($500,000,000.00).

“Aggregate Three-Year Term Loan Commitments” means the Three-Year Term Loan
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
Three-Year Term Loan Commitments in effect on the Closing Date is FIVE HUNDRED
MILLION and No/100 DOLLARS ($500,000,000.00).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means, (a) with respect to the 364-Day Term Loan
Commitments, with respect to each Lender, the percentage (carried out to the
ninth decimal place) of the Aggregate 364-Day Term Loan Commitments represented
by such Lender’s 364-Day Term Loan Commitment at such time; provided that if the
commitment of each Lender to make 364-Day Term Loans has been terminated
pursuant to Section 8.02 or if the Aggregate 364-Day Term Loan Commitments have
expired or been terminated pursuant to Section 2.04, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments and (b) with respect to the Three-Year Term Loan Commitments, with
respect to each Lender, the percentage (carried out to the ninth decimal place)
of the Aggregate Three-Year Term Loan Commitments represented by such Lender’s
Three-Year Term Loan Commitment at such time; provided that if the commitment of
each Lender to make Three-Year Term Loans has been terminated pursuant to
Section 8.02 or if the Aggregate Three-Year Term Loan Commitments have expired
or been terminated pursuant to Section 2.04, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
Applicable Percentage of each Lender with respect to the 364-Day Term Loan
Commitments and the Three-Year Term Loan Commitments, after giving effect to
this Agreement, is set forth opposite the name of such Lender on Schedule 2.01,
as it may change from time to time in accordance with the terms hereof.

“Applicable Rate” means, from time to time:

(a) subject to clause (b) below, the applicable rate per annum set forth in the
table below opposite the Consolidated Leverage Ratio, as determined as of the
last day of the immediately preceding fiscal quarter; provided that until the
delivery to the Administrative Agent of a Compliance Certificate pursuant to
Section 6.02(a) for the first Fiscal Quarter ending after the Closing Date, the
Applicable Rate shall be the rate per annum set forth below in Pricing Level I.

 

2



--------------------------------------------------------------------------------

Pricing

Level

   Consolidated
Leverage
Ratio    Applicable
Rate for
Eurodollar
Rate Loans
(364-Day
Term Loans)      Applicable
Rate for
Base Rate
Loans (364-
Day Term
Loans)      Applicable
Rate for
Eurodollar
Rate Loans
(Three-
Year Term
Loans)      Applicable
Rate for
Base Rate
Loans
(Three-
Year Term
Loans)  

I

   £ 1.25 to 1.0      87.5 bps        0.00 bps        100.00 bps        0.00 bps
 

II

   £ 2.50 to 1.0
but > 1.25 to 1.0      100.00 bps        0.00 bps        112.50 bps        12.50
bps  

III

   > 2.50 to 1.0      112.50 bps        12.50 bps        125.00 bps       
25.00 bps  

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level III shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (until such time as such
delinquent Compliance Certificate is delivered).

Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Rate under this clause (a) for any period shall
be subject to the provisions of Section 2.08(b).

(b) If the Borrower has a Debt Rating from at least two of Fitch, S&P and
Moody’s, the Borrower may, upon written notice to the Administrative Agent, make
an irrevocable one-time election to exclusively use the below table based on the
Debt Ratings of the Borrower (such notice, a “Debt Rating Election”) for either
or both of the 364-Day Term Loan Facility and/or the Three-Year Term Loan
Facility, and thereafter the Applicable Rate for such Facility shall be
determined based on the applicable rate per annum set forth in the below table
notwithstanding any failure of the Borrower to maintain a Debt Rating.

 

Pricing

Level

   Debt Rating    Applicable
Rate
for
Eurodollar
Rate  Loans
(364-Day
Term Loans)      Applicable
Rate for
Base Rate
Loans (364-
Day Term
Loans)      Applicable
Rate
for Eurodollar
Rate Loans
(Three-
Year Term
Loans)      Applicable
Rate for
Base Rate
Loans
(Three-
Year Term Loans)  

I

   ³ A-/A3/A-      75.0 bps        0.0 bps        87.5 bps        0.0 bps  

II

   BBB+/Baa1/BBB+      87.5 bps        0.0 bps        100.0 bps        0.0 bps  

III

   BBB/Baa2/BBB      100.0 bps        0.0 bps        112.5 bps        12.5 bps  

IV

   BBB-/Baa3/BBB-      112.5 bps        12.5 bps        125.0 bps        25.0
bps  

V

   £ BB+/Ba1/BB+      137.5 bps        37.5 bps        150.0 bps        50.0 bps
 

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a change in the Debt Rating of
the Borrower shall be effective for the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. Notwithstanding the above, (i) if the Borrower has
three Debt Ratings and there is a split in the Debt Ratings, (A) if two of the
three Debt Ratings are equal, then the two equal Debt Ratings shall apply and
(B) if none of the Debt Ratings are equal, then the intermediate Debt Rating
shall apply; (ii) if the Borrower has only two Debt Ratings, (A) if the Debt
Ratings differ by one level, then the Pricing Level for the higher of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level I being the highest
and the Debt Rating for Pricing Level V being the lowest) and (B) if there is a
split in Debt Ratings of more than one level, then the Pricing Level that is one
level lower than the Pricing Level of the higher Debt Rating shall apply;
(iii) if the Borrower has only one Debt Rating, such Debt Rating shall apply;
and (iv) if the Borrower does not have any Debt Rating, Pricing Level V under
this subsection (b) shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower for the fiscal year ended December 31, 2018, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) March 21, 2020, (b) the date of termination of the
Commitments pursuant to Section 2.04, and (c) the date of termination of the
commitment of each Lender to make Term Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

 

4



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one percent
(1.0%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03 hereof, then the Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 10.02(c).

“Borrowing” means a 364-Day Term Loan Borrowing or a Three-Year Term Loan
Borrowing, as applicable.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Lease Obligation” means the monetary obligation of a Person under
any lease of any property by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any applicable Law, (b) any
change in any applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued or implemented.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
the Equity Interests of the Borrower representing 35% or more of the combined
voting power of all the Equity Interests of the Borrower entitled to vote on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 or 10.01, as applicable,
which shall be the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, the 364-Day Term Loan Commitment of such
Lender and/or the Three-Year Term Loan Commitment of such Lender, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable
(net of Federal, state, local and foreign income tax credits of the Borrower for
such period) by the Borrower and its Subsidiaries for such period, (iii) the
amount of depreciation and amortization expense for such period, (iv) non-cash
stock based employee compensation expenses for such period, (v) extraordinary,
non-recurring or unusual losses decreasing Consolidated Net Income for such
period, (vi) any other non-cash charges, expenses or losses of the Borrower or
any Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of, or a
reserve for, cash charges for any future period); provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of, or a reserve
for, cash charges for any future period) shall be subtracted from the
calculation of Consolidated EBITDA in the period when such payments are made,
(vii) transaction, transition, integration and similar fees, charges and
expenses related to Acquisitions or Dispositions, (viii) restructuring,
severance and similar charges, including costs associated with discontinued
operations or exiting businesses, and (ix) charges related to payments or
settlements of legal claims; provided that amounts included under subclauses
(vii), (viii) and (ix) of this clause (a) shall not exceed 10% of Consolidated
EBITDA in any four-fiscal quarter period in the aggregate (calculated before
giving effect to any such add-backs and adjustments) and minus (b) the following
to the extent included in calculating such Consolidated Net Income:
(i) extraordinary or unusual gains increasing Consolidated Net Income for such
period and (ii) other non-cash income (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to clause (a)(vi) above).

 

6



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, without duplication, other than any Indebtedness
of the type described in clause (c) of the definition of “Indebtedness”.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) to the extent paid in cash
during such period, all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (b) to the
extent paid in cash during such period, the portion of rent expense with respect
to such period under capital leases that is treated as interest in accordance
with GAAP plus (c) to the extent paid in cash during such period, the implied
interest component of Synthetic Lease Obligations with respect to such period.

“Consolidated Interest Coverage Ratio” means, with respect to the Borrower as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recently completed four fiscal quarters, to (b) Consolidated Interest Charges
for the most recently completed four fiscal quarters.

“Consolidated Leverage Ratio” means, with respect to the Borrower as of any date
of determination, the ratio of (a) Consolidated Funded Indebtedness as of such
date to (b) Consolidated EBITDA for the most recently completed four fiscal
quarters.

“Consolidated Net Income” means, for any period, consolidated net income of the
Borrower as determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 10.22.

“Debt Issuance” means any issuance or incurrence of any debt securities (whether
in a public offering or private placement) or any Indebtedness for the borrowing
of term loans or other Indebtedness for borrowed money by the Borrower;
provided, however, that the term “Debt Issuance” shall not include
(i) Indebteness of the Borrower under the Existing Revolving Credit Agreement,
(ii) any refinancing of the Existing Revolving Credit Agreement with another
revolving credit facility and the revolving loans and letters of credit (if any)
incurred or issued thereunder or (iii) Indebtedness of the Borrower to the
extent such Indebtedness is of the type described in clauses (a) through (m) of
Section 7.02 if Section 7.02 had described Indebtedness of the Borrower rather
than its Subsidiaries (as applicable).

 

7



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch of a Person’s non-credit-enhanced, senior
unsecured long-term debt. The Debt Rating in effect at any date is the Debt
Rating that is in effect at the close of business on such date.

“Debt Rating Election” has the meaning set forth in the definition of
“Applicable Rate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Three-Year Term Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two (2) Business
Days of the date such Term Loans were required to be funded hereunder unless
(x) such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied and (y) the Required Lenders have not funded their
portion of such Borrowing, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless (x) such
writing or public statement relates to such Lender’s obligation to fund a Term
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied and (y) the Required Lenders
have not funded their portion of such Borrowing), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or

 

8



--------------------------------------------------------------------------------

agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of a comprehensive Sanction, which,
as of the Closing Date, includes the Crimea region of Ukraine, Cuba, Iran, North
Korea and Syria.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Institution” means, as of any date of determination, (a) any
Person that is a competitor that has been designated in writing by the Borrower
to the Administrative Agent and set forth on the Disqualified Institution List
on or prior to the Closing Date, (b) any other Person that is a competitor that,
after the Closing Date, is (i) designated by the Borrower as a “Disqualified
Institution” by written notice to the Administrative Agent and (ii) consented to
by the Administrative Agent (such consent not to be unreasonably withheld or
delayed) and set forth on the Disqualified Institution List and (c) any
Affiliate of the foregoing that is clearly identifiable as such based solely on
the legal name of such Affiliate; provided, that, the foregoing shall not apply
retroactively to disqualify any Person that previously acquired an assignment
of, or participation in, the Commitments or Term Loans to the extent such Person
was not a Disqualified Institution at the time of such assignment or
participation, as applicable.

“Disqualified Institution List” has the meaning specified in
Section 10.06(f)(v).

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, that it is
understood and agreed that no Defaulting Lender shall be an Eligible Assignee.
For the avoidance of doubt, any Disqualified Institution is subject to
Section 10.06(f).

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means, any issuance by the Borrower to any Person of its
Equity Interests (whether in a public offering or private placement), other than
(a) any issuance of its Equity Interests pursuant to the exercise of options,
rights or warrants, (b) any issuance of its Equity Interests pursuant to the
conversion of any debt securities to equity or the conversion of any class of
equity securities to any other class of equity securities, (c) any issuance of
options, rights or warrants relating to its Equity Interests, (d) any other
issuance, grant or vesting of, or any issuance of Equity Interests pursuant to
the exercise of, any Equity Interests, restricted stock, stock appreciation
rights, restricted stock units, options or warrants solely with respect to any
directors, officers or employees of the Borrower or its Subsidiaries, (e) any
issuance by the Borrower of its Equity Interests as consideration for any
acquisition and (f) any issuance of its Equity Interests as dividends or
distributions on existing Equity Interests. The term “Equity Issuance” shall not
be deemed to include any Disposition or any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Section 414(m) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a notification that a Multiemployer Plan is
endangered or in critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits with a term of one month commencing that day;

provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any withholding taxes imposed under FATCA.

“Existing Revolving Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of November 26, 2019, among the Borrower, Bank of America,
N.A., as administrative agent and the other lenders from time to time party
thereto.

 

11



--------------------------------------------------------------------------------

“Facility” means the 364-Day Term Loan Facility and/or the Three-Year Term Loan
Facility, as the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letter” means the letter agreement, dated as of January 2, 2020, among the
Borrower, the Administrative Agent and the Arranger.

“Fitch” means Fitch Ratings Inc., and any successor or assignee of the business
of such company in the business of rating debt.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, as in effect from
time to time or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person, as of any date, without duplication, all
of the following (other than with respect to clauses (b), (c), (e), (f) (with
respect to Synthetic Lease Obligations) and (g), solely to the extent the same
would appear as indebtedness or liabilities in accordance with GAAP):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the face amount of any letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services, in each case, other than (i) trade accounts payable in the
ordinary course of business; provided that, such obligations are not past due
for more than sixty (60) days after the date on which such trade account payable
was created and (ii) any earn-out obligation or purchase price adjustment until
such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien (other
than a Lien for taxes not yet due and payable) on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

(f) Attributable Indebtedness;

 

13



--------------------------------------------------------------------------------

(g) all obligations of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment in respect of any preferred Equity
Interest on or prior to the date that is 91 days following the Three-Year Term
Loan Maturity Date; and

(h) all Guarantees of such Person in respect of any of the foregoing (excluding
in any calculation of consolidated Indebtedness of the Borrower, Guarantees of a
Subsidiary of the Borrower in respect of primary obligations of the Borrower or
any other Subsidiary of the Borrower);

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan and the
applicable Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability) as selected by
the Borrower in its Term Loan Notice, and, subject to availability from each of
the Lenders, such other period that is twelve (12) months or less; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date for
such Term Loan.

 

14



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.

“Leverage Increase Period” has the meaning specified in Section 7.06(a).

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, in each case,
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, each Term Loan Note, the Fee Letter and
any and all documents, instruments or agreements designated in writing by the
Borrower and the Administrative Agent as a “Loan Document”.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

15



--------------------------------------------------------------------------------

“Material Adverse Effect” a material adverse change in, or a material adverse
effect on, (a) the operations, business, assets, properties or financial
condition of the Borrower and its Subsidiaries, taken as a whole; (b) the rights
and remedies (taken as a whole) of the Administrative Agent or any Lender under
any Loan Document, or of the ability of the Borrower to perform its material
obligations under any Loan Document to which it is a party; or (c) the legality,
validity, binding effect or enforceability against the Borrower of the Loan
Documents to which it is a party.

“Maturity Date” means the 364-Day Term Loan Maturity Date or the Three-Year Term
Loan Maturity Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions (but, in the case of
such a plan to which the Borrower or any ERISA Affiliate no longer makes or is
obligated to make contributions, only if the Borrower has any outstanding
liability (including contingent liability, on account of an ERISA Affiliate or
otherwise)).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash proceeds received by the Borrower
in respect of any Equity Issuance or Debt Issuance, net of (a) all fees
(including investment banking fees, attorneys’ fees, accountants’ fees,
underwriting fees and discounts), commissions, costs and other out-of-pocket
expenses and other customary expenses incurred in connection therewith and
(b) taxes paid or reasonably estimated to be payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the Borrower in any Equity Issuance or Debt Issuance.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Term
Loan, which shall be substantially in the form of Exhibit B or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

16



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to 364-Day Term Loans on any date,
the aggregate outstanding principal amount of 364-Day Term Loans after giving
effect to any borrowings and prepayments or repayments of 364-Day Term Loans
occurring on such date and (b) with respect to Three-Year Term Loans on any
date, the aggregate outstanding principal amount of Three-Year Term Loans after
giving effect to any borrowings and prepayments or repayments of Three-Year Term
Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Receivables Financing” means any one or more receivables financings
in which the Borrower or any Subsidiary (a) conveys or sells any accounts (as
defined in the Uniform Commercial Code as in effect in the State of New York),
payment intangibles (as defined in the Uniform Commercial Code as in effect in
the State of New York), notes receivable, rights to future lease payments or
residuals (collectively, together with certain property relating thereto and the
right to collections thereon and any

 

17



--------------------------------------------------------------------------------

proceeds thereof, being the “Receivables Assets”) to any Person that is not a
Subsidiary or Affiliate of the Borrower (with respect to any such transaction,
the “Receivables Financier”), (b) borrows from such Receivables Financier and
secures such borrowings by a pledge of Receivables Assets and/or (c) otherwise
finances its acquisition of Receivables Assets and, in connection therewith,
conveys an interest in Receivables Assets to the Receivables Financier; provided
that such financings shall not involve any recourse to the Borrower or any
Subsidiary for any reason other than (w) repurchases of non-eligible assets,
(x) indemnifications for losses or dilution other than credit losses related to
the Receivables Assets, (y) any obligations not constituting Indebtedness under
servicing arrangements for the receivables or (z) representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary which the Borrower has determined in good faith to be
customary in a receivables financing, including absorbing dilution amounts.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but excluding any Multiemployer Plan),
maintained by the Borrower for employees of the Borrower or any such Plan to
which the Borrower is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, that in the calculation of (x) any financial ratio or
test hereunder or (y) the financial covenants set forth in Section 7.06, in
connection with any transaction described in Section 1.03(d) (including the
incurrence of any Indebtedness in connection therewith) such transaction shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b).
In connection with the foregoing, (a) with respect to any such Disposition,
(i) income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded and
(ii) Indebtedness which is retired or repaid shall be excluded and deemed to
have been retired as of the first day of the applicable period, (b) with respect
to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
(A) such items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
relied upon by the Borrower and (ii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination and (c) with respect
to the incurrence of any Indebtedness, (A) such Indebtedness shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

18



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.22.

“Qualified Acquisition” means an Acquisition by the Borrower or any of its
Subsidiaries for which the aggregate consideration is at least $75,000,000,
(including, without duplication, the aggregate amount of Indebtedness assumed or
incurred by the Borrower in connection with such Acquisition and the aggregate
amount of any Indebtedness repaid, prepaid or redeemed by the Borrower in
connection with such Acquisition); provided that for any Acquisition to qualify
as a “Qualified Acquisition,” the Administrative Agent shall have received,
prior to, or concurrently with, the consummation of such Acquisition, a
certificate from a Responsible Officer certifying that such Acquisition meets
the criteria set forth in this definition and notifying the Administrative Agent
that the Borrower has elected to treat such Acquisition as a “Qualified
Acquisition.”

“Receivables Assets” has the meaning specified in the definition of Permitted
Receivables Financing.

“Receivables Financier” has the meaning specified in the definition of Permitted
Receivables Financing.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or, in each
case, any successor thereto, for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, (a) as of any date on which there are fewer than three
Lenders, all Lenders and (b) as of any date on which there are three or more
Lenders, Lenders having greater than fifty percent (50%) of (i) the sum of
(x) the Aggregate 364-Day Term Loan Commitments then in effect and (y) the
Aggregate Three-Year Term Loan Commitments then in effect or, (ii) if the
Commitments have been terminated pursuant to Section 2.04 or Section 8.02, the
Total Outstandings; provided that the Commitment of, and the Outstanding Amount
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

19



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, assistant
controller, any executive vice president or any senior vice president of the
Borrower and, to the extent identified in a written notice to the Administrative
Agent, any other individual or similar official responsible for the
administration of the obligations of such Person in respect of this Agreement,
and, solely for purposes of the delivery of secretary and/or incumbency
certificates, the secretary or any assistant secretary of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate in form and substance reasonably satisfactory to the Administrative
Agent.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any economic or trade sanction or restrictive measure
enacted, administered, imposed or enforced by the United States Government,
including OFAC or the United States Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that in determining the percentage of securities or
other interests of any Person owned by another Person pursuant to this
definition, no ownership interests in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a,
direct or indirect, Subsidiary or Subsidiaries of the Borrower.

“Supported QFC” has the meaning specified in Section 10.22.

 

20



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, securities lending
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agents” means each of BNP Paribas, Citibank, N.A., Deutsche Bank
Securities Inc., JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association in its capacity as a syndication agent under any of the Loan
Documents, or any successor syndication agents.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a 364-Day Term Loan or a Three-Year Term Loan, as applicable.

“Term Loan Note” means a 364-Day Term Loan Note or a Three-Year Term Loan Note,
as applicable.

“Term Loan Notice” means a notice of (a) a 364-Day Term Loan Borrowing or a
Three-Year Term Loan Borrowing, (b) a conversion of Term Loans from one Type to
the other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

21



--------------------------------------------------------------------------------

“Termination Date” means the date that all the Commitments have expired or
terminated and all Term Loans and Obligations hereunder (other than contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full.

“Three-Year Term Loan” has the meaning specified in Section 2.01(b).

“Three-Year Term Loan Borrowing” means the borrowing consisting of the
Three-Year Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.02.

“Three-Year Term Loan Commitment” means, as to each Lender, its obligation to
make Three-Year Term Loans to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Three-Year Term Loan Facility” means, at any time, (a) at any time during the
Availability Period in respect of such Facility, the aggregate amount of the
Three-Year Term Loan Commitments at such time and (b) thereafter, the aggregate
principal amount of the Three-Year Term Loans of all Lenders outstanding at such
time.

“Three-Year Term Loan Maturity Date” means the date that is three years from the
date that the Three-Year Term Loan is funded to the Borrower pursuant to the
terms hereof.

“Three-Year Term Loan Note” means a promissory note made by the Borrower in
favor of a Lender evidencing Three-Year Term Loans made by such Lender,
substantially in the form of Exhibit C-2.

“Threshold Amount” means One Hundred Fifty Million and No/100 Dollars
($150,000,000).

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York on the date hereof.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

22



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified or extended,
replaced or refinanced, including by way of any supplement or joinder agreement
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements, modifications, extensions, replacements or
refinancings set forth herein or in any other Loan Document), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, restated, amended and restated, modified or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vii) definitions given in singular form shall, when used in
their plural form, mean a collective reference to each such person, place or
thing and definitions given in plural form shall, when used in their singular
form, mean an (or the applicable) individual person place or thing among the
group of persons, places or things defined.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

23



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms used herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, except as otherwise specifically prescribed herein. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825 (or any other Financial Accounting
Standard or Accounting Standards Codification having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value,” as defined therein and (ii) without giving effect to any change
to lease accounting rules from those in effect pursuant to FASB ASC 840 and
other related lease accounting guidance as in effect on the Closing Date.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement (without the payment of any amendment or similar fee)
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each material variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.

(d) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of financial ratios and tests or the financial
covenants in Section 7.06 (including for purposes of determining the Applicable
Rate) shall be made on a Pro Forma Basis with respect to (i) any Disposition of
all of the Equity Interests of, or all or substantially all of the assets of, a
Subsidiary, (ii) any Disposition of a line of business or division of any
Subsidiary, (iii) any Acquisition, in each case, occurring during the applicable
period or (iv) the incurrence of any Indebtedness.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

24



--------------------------------------------------------------------------------

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06 Timing of Payment or Performance. When payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

1.07 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01 Commitments.

(a) 364-Day Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a Term Loan (such loan, the “364-Day Term
Loan”) to the Borrower in Dollars in a single Borrowing on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s 364-Day Term Loan Commitment; provided,
however, that after giving effect to the 364-Day Term Loan Borrowing, (i) the
total amount of 364-Day Term Loans shall not exceed the Aggregate 364-Day Term
Loan Commitments, and (ii) the aggregate Outstanding Amount of the 364-Day Term
Loans of any Lender shall not exceed such Lender’s 364-Day Term Loan Commitment.
364-Day Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein; provided, however, if the Borrowing of 364-Day Term Loans is
made on the Closing Date it shall be made as a Base Rate Loan, unless the
Borrower submits a funding indemnity letter, in form and substance satisfactory
to the Administrative Agent at least one (1) Business Day prior to the Closing
Date, for any Eurodollar Rate Loans requested to be made on the Closing Date.

(b) Three-Year Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a Term Loan (such loan, the “Three-Year
Term Loan”) to the Borrower in Dollars in a single Borrowing on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Three-Year Term Loan Commitment;
provided, however, that after giving effect to the Three-Year Term Loan
Borrowing, (i) the total amount of Three-Year Term Loans shall not exceed the
Aggregate Three-Year Term Loan Commitments, and (ii) the aggregate Outstanding
Amount of the Three-Year Term Loans of any Lender shall not exceed such Lender’s
Three-Year Term Loan Commitment. Three-Year Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, however, if the
Borrowing of Three-Year Term Loans is made on the Closing Date it shall be made
as a Base Rate Loan, unless the Borrower submits a funding indemnity letter, in
form and substance satisfactory to the Administrative Agent at least one
(1) Business Day prior to the Closing Date, for any Eurodollar Rate Loans
requested to be made on the Closing Date.

 

25



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Term Loans.

(a) Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone;
provided that, each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Term Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of Five Million and No/100 Dollars ($5,000,000.00) or a whole
multiple of One Million and No/100 Dollars ($1,000,000.00) in excess thereof.
Each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) or a
whole multiple of One Hundred Thousand and No/100 Dollars ($100,000.00) in
excess thereof. Each Term Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of Term
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Term
Loans to be borrowed, converted or continued, (iv) the Type of Term Loans to be
borrowed or to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Term Loan in a Term Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans shall be made as, or converted to, Eurodollar
Rate Loans with an Interest Period of one (1) month. Any such automatic
conversion to Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Term Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

(b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage of the applicable Term Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each such Lender of the details of any automatic conversion to Eurodollar
Rate Loans described in the preceding subsection. In the case of a Borrowing,
each applicable Lender shall make the amount of its Term Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Term Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower.

 

26



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During (x) the existence of an Event of Default under Section 8.01(a), (f)
or (g), or (y) solely to the extent requested by the Required Lenders, during
the existence of any other Event of Default, no Term Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Eurodollar Rate Loans.

2.03 Prepayments.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans in whole
or in part without premium or penalty; provided that (i) such notice must be in
the form of a Notice of Loan Prepayment and be received by the Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of Five Million and No/100 Dollars ($5,000,000.00) or a whole multiple of
One Million and No/100 Dollars ($1,000,000.00) in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of Five Hundred
Thousand and No/100 Dollars ($500,000.00) or a whole multiple of One Hundred
Thousand and No/100 Dollars ($100,000.00) in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Term
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Term Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of the applicable Term Loan of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that a Notice of Loan Prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Term Loans of the Lenders in accordance with
their respective Applicable Percentages.

(b) Mandatory Prepayments.

(i) Equity Issuance. The Borrower shall make mandatory principal prepayments of
the 364-Day Term Loans in the matter set forth in clause (iii) below and
Section 2.03(c) in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Equity Issuance. Such prepayment shall be
made within five (5) Business Days after the date of receipt of the Net Cash
Proceeds of any such Equity Issuance.

 

27



--------------------------------------------------------------------------------

(ii) Debt Issuance. The Borrower shall make mandatory principal prepayments of
the 364-Day Term Loans in the matter set forth in clause (iii) below and
Section 2.03(c) in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance. Such prepayment shall be
made within five (5) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

(iii) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) or (ii) above, the Borrower shall
promptly deliver a Notice of Loan Prepayment to the Agent and upon receipt of
such notice, the Administrative Agent shall promptly so notify the Lenders.

(c) Application of Prepayments. Each prepayment of 364-Day Term Loans pursuant
to the foregoing provisions of clauses (i) and (ii) of this Section 2.03(b)
shall be applied to the 364-Day Term Loans. Subject to Section 2.12, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant Facilities.

2.04 Termination of Commitments.

(a) The Borrower may, at any time prior to the end of the Availability Period,
upon notice to the Administrative Agent, terminate the Commitments of any Type.
The Administrative Agent will promptly notify the applicable Lenders of any such
notice of termination of the Commitments.

(b) Unless previously terminated, each of the 364-Day Term Loan Commitments and
the Three-Year Term Loan Commitments shall automatically terminate on March 21,
2020 (after giving effect to the funding of any Term Loans on such date, if
applicable).

2.05 Repayment of Term Loans.

The Borrower shall repay to the Lenders (i) on the 364-Day Term Loan Maturity
Date, the aggregate principal amount of 364-Day Term Loans outstanding on such
date and (ii) on the Three-Year Term Loan Maturity Date, the aggregate principal
amount of Three-Year Term Loans outstanding on such date, in each case, together
with all accrued and unpaid interest with respect thereto and all other amounts
outstanding with respect thereto.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any Event of Default has occurred under Section 8.01(a)(i) or (ii),
whether at stated maturity, by acceleration or otherwise, such overdue amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

28



--------------------------------------------------------------------------------

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07 Fees.

(a) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a three hundred sixty
(360) day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year). Interest shall accrue on each Term Loan for the day
on which the Term Loan is made, and shall not accrue on a Term Loan, or any
portion thereof, for the day on which the Term Loan or such portion is paid,
provided that any Term Loan that is repaid on the same day on which it is made
shall, subject to Section 2.10(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the
Administrative Agent reasonably determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.06(b) or
under Article VIII. The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

29



--------------------------------------------------------------------------------

2.09 Evidence of Debt.

The Term Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Term Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Term Loan Note or Term Loan Notes, which
shall evidence such Lender’s Term Loans in addition to such accounts or records.
Each Lender may attach schedules to its Term Loan Note(s) and endorse thereon
the date, Type (if applicable), amount and maturity of its Term Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. Except as provided in Section 3.01, all payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the

 

30



--------------------------------------------------------------------------------

Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Term Loan included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Term Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Term Loan, to purchase its participation or to make
its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Term Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Term
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as

 

31



--------------------------------------------------------------------------------

provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Term Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Term Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Term Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Term Loans under this Agreement; fourth, to
the payment of any amounts owing to the Non-Defaulting Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Non-Defaulting
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any

 

32



--------------------------------------------------------------------------------

amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Term Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Term Loans were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Term Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Term Loans of such Defaulting Lender until such time as all Term Loans
are held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.12(b). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Term Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to

 

33



--------------------------------------------------------------------------------

subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than penalties, interest and expenses
payable by reason of the gross negligence or willful misconduct of such
Recipient), whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
The Borrower shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

34



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

35



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN,
as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

36



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its reasonable discretion exercised in
good faith, that it has received a refund of any Taxes (including any
application or carry-over of such refund amount to reduce any amount otherwise
payable to the refunding Governmental Authority) as to which it has been
indemnified by an indemnifying party or with respect to which it has been paid
additional amounts pursuant to this Section 3.01, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 3.01
with respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such indemnifying party, upon the
request of the Recipient, agrees to repay the amount paid over to such
indemnifying party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to an indemnifying party pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

37



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender reasonably determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Term Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give promptly). Upon receipt of such
notice, (x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the

 

38



--------------------------------------------------------------------------------

Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent revokes such notice (which the Administrative
Agent agrees promptly to do upon determination by the Administrative Agent or
the Required Lenders that the circumstances giving rise to such notice no longer
exist). Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”)

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR.

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any

 

39



--------------------------------------------------------------------------------

evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

40



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Term Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Term Loan), or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that the Borrower shall not be liable for such compensation if (x) the
relevant Change in Law occurs on a date prior to the date such Lender becomes a
party hereto or (y) such Lender invokes Section 3.02.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Term Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section, setting
forth in reasonable detail the manner in which such amount or amounts was
determined and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred and eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Term Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and

 

41



--------------------------------------------------------------------------------

payable on each date on which interest is payable on such Term Loan; provided
the Borrower shall have received at least ten (10) days’ prior written notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give written notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

3.05 Compensation for Losses. Upon written demand by any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (other than loss of profit) incurred by it as a result of:

(a) any conversion, payment or prepayment of any Eurodollar Rate Loan on a day
other than the last day of the Interest Period for such Term Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Term Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Term
Loan to the Borrower through any Lending Office, provided that the exercise of
this option shall not affect the obligation of the Borrower to repay the Term
Loans in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Term Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

42



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
and, in each case, such Lender has declined or is unable to designate a
different lending office in with Section 3.06(a), the Borrower may replace such
Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO BORROWINGS

4.01 Conditions to Closing. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or pdf copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each (to the extent applicable) dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date):

(i) executed counterparts of this Agreement from the Borrower, the
Administrative Agent and each Lender;

(ii) Term Loan Notes executed by the Borrower in favor of each Lender requesting
a Term Loan Note;

(iii) such certificates with respect to resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its formation;

(v) a customary legal opinion or opinions from counsel to the Borrower,
addressed to the Administrative Agent and each Lender;

 

43



--------------------------------------------------------------------------------

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the condition specified in Section 4.02(a)(i) has been satisfied; and

(vii) (A) Upon the reasonable request of any Lender made at least three
(3) Business Days prior to the Closing Date, the Borrower shall have provided to
such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, and (B) if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
Moore & Van Allen PLLC (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior
to the Closing Date, plus such additional amounts of reasonable out-of-pocket
fees, charges and disbursements of Moore & Van Allen PLLC as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings to the extent such estimate is
received at last one (1) Business Day prior to the Closing Date (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Term Loan Notice (other than a Term Loan Notice requesting only a conversion of
Term Loans to the other Type, or a continuation of Eurodollar Rate Loans) is
subject to the following conditions precedent:

(a) (i) The representations and warranties of the Borrower contained in Article
V (other than, after the Closing Date, Sections 5.05(c) and 5.06) or any other
Loan Document shall be true and correct, in all material respects (unless
already qualified by materiality or “Material Adverse Effect” in which case,
they shall be true and correct in all respects), on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, in all material respects (unless already qualified by materiality or
“Material Adverse Effect”, in which case, they shall be true and correct in all
respects), as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) after giving effect to all requested Borrowings, (x) the
aggregate amount of 364-Day Term Loans outstanding shall not exceed the
Aggregate 364-Day Term Loan Commitments and (y) the aggregate amount of
Three-Year Term Loans outstanding shall not exceed the Aggregate Three-Year Term
Loan Commitments and (iii) the Availability Period has not expired.

 

44



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result, from such proposed Borrowing or
from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Term Loan Notice in
accordance with the requirements hereof.

Each Term Loan Notice (other than a Term Loan Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Sections 4.01 and 4.02, the
Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. The Borrower (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document to which the Borrower is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation (other than the Loan Documents) binding upon the
Borrower or its properties or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject, in either case under this
clause (b), to the extent such conflict could reasonably be expected to have a
Material Adverse Effect; or (c) violate any applicable Law in a manner which
could be reasonably expected to have a Material Adverse Effect.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document except such as have been obtained or made and are in full force and
effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws and by equitable
principles of general application.

 

45



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower dated September 30,
2019 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present, in all material respects, the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Other than as disclosed in the Borrower’s SEC filings prior to
the Closing Date, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, against the
Borrower or against any of its Properties which could reasonably be expected to
have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property. The Borrower has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for (a) such defects in
title that do not materially interfere with the Borrower’s ability to conduct
its business as currently conducted or (b) where the failure to have such title
or interests could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

5.09 [Reserved].

5.10 [Reserved].

 

46



--------------------------------------------------------------------------------

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed, and have paid all Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets that are due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, (b) those that are not overdue by more than
thirty (30) days or (c) to the extent that the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary thereof that would, if made, have a Material Adverse Effect. The
Borrower is not party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) To the knowledge of Borrower, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws, except as could not reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has been determined to be so qualified and to the
knowledge of the Borrower, nothing has occurred that would reasonably be
expected to prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred; (ii) the Borrower and each ERISA Affiliate
has met all applicable requirements under the Pension Funding Rules in respect
of each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan, in
each case under this clause (c), that would result in liability to the Borrower,
that individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.13 [Reserved]

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing, not more than 25% of the value of the assets (either
of the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

47



--------------------------------------------------------------------------------

(b) The Borrower is not required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15 Disclosure. No written report, financial statement, certificate or other
written information (other than any (i) projections, estimates or other
forward-looking information, (ii) forward-looking pro forma financial
information and (iii) information of a general economic or industry-specific
nature) furnished by or on behalf of the Borrower to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby or delivered
hereunder or under any other Loan Document (in each case, as modified or
supplemented by other information so furnished), as of the date furnished, when
taken as a whole, contains any material misstatement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
(considered in the context of all other information furnished to the
Administrative Agent); provided that, with respect to any projections,
estimates, forward-looking information or any forward-looking pro forma
financial information furnished to the Administrative Agent pursuant to this
Agreement, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by management of the Borrower to be
reasonable at the time furnished (it being understood by the Administrative
Agent and the Lenders that (i) any information as it relates to future events is
not to be viewed as fact and (ii) such information is subject to significant
contingencies, (iii) no assurance can be given that the projections will be
realized and (iv) actual results may differ materially from projected results
set forth therein). As of the Closing Date, to the knowledge of the Borrower,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

5.16 Compliance with Laws. The Borrower is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Borrower owns, possesses or can
acquire on reasonable terms the right to use, all of the trademarks, service
marks, trade names, copyrights, patents and other intellectual property rights
that are reasonably necessary for the operation of its businesses, without
conflict with the rights of any other Person to the knowledge of the Borrower,
except for any such failure to own or possess or conflict that could not
reasonably be expected to have a Material Adverse Effect.

5.18 OFAC Representation.

Neither the Borrower, nor to the knowledge of the Borrower, any of its
Subsidiaries, nor any director, officer, employee, controlled affiliate or
representative of the Borrower or any of its Subsidiaries, is an individual or
entity that is, or is owned or controlled by one or more individuals or entities
that are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, Her Majesty’s Treasury’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction. The Borrower
and, to the knowledge of the Borrower, its Subsidiaries have conducted their
businesses in compliance in all material respects with all applicable Sanctions.

 

48



--------------------------------------------------------------------------------

5.19 Anti-Corruption Laws; EEA Financial Institution; Covered Entities.

(a) The Borrower and its Subsidiaries have conducted their businesses in
material compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions and have instituted and maintained policies and
procedures that it believes are reasonably designed to promote and achieve
compliance with such laws, in all material respects.

(b) The Borrower is not an EEA Financial Institution.

(c) The Borrower is not a Covered Entity.

ARTICLE VI

AFFIRMATIVE COVENANTS

From the Closing Date and until the Termination Date, the Borrower shall:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available (but in any event no earlier than the date such items
are filed with the SEC), but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (and commencing with and including the
financial statements related to the fiscal year ending December 31, 2019), a
consolidated balance sheet of the Borrower as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than any qualification solely as
a result of an impending debt maturity occurring within 12 months of the date of
such report and opinion); and

(b) as soon as available (but in any event no earlier than the date such items
are filed with the SEC), but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, (i) a consolidated balance sheet of the Borrower as of the end of such
fiscal quarter, and the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended and (ii) the related consolidated statement of cash flows for the portion
of the Borrower’s fiscal year then ended, setting forth (x) in the case of the
consolidated balance sheet, in comparative form the figures as of the previous
fiscal year end, (y) in the case of the consolidated statements of income or
operations, in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year and (z) in the case of the statement of cash flows, in comparative form the
figures for the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

49



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower, which shall include a certification of compliance with the covenants
set forth in Section 7.06;

(b) promptly after any reasonable request in writing by the Administrative
Agent, copies of any detailed audit reports or management letters submitted to
the board of directors (or the audit committee of the board of directors) by
independent accountants in connection with the accounts or books of the
Borrower;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent generally to the
stockholders of the Borrower, acting in such capacity, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto (including, without
limitation, all form 10-K and 10-Q reports but excluding any Form S-8 or similar
form);

(d) upon any such change, notice of any change to the Borrower’s legal name;

(e) promptly following any request in writing therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

(f) promptly, such additional information regarding (i) the business, financial
or corporate affairs of the Borrower, or (ii) compliance with the terms of the
Loan Documents, in each case, as the Administrative Agent or any Lender acting
through the Administrative Agent may from time to time reasonably request in
writing.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); (iii) on
which such documents are faxed to the Administrative Agent (or electronically
mailed to an address provided by the Administrative Agent); or (iv) in respect
of the items required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c), on which such items have been made available on the SEC
website. Except with respect to Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

50



--------------------------------------------------------------------------------

The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
(each, a “Public Lender”) and, if documents or notices required to be delivered
pursuant to the Loan Documents or otherwise are being distributed through
Syndtrak, IntraLinks or another similar electronic system (the “Platform”), any
document or notice that the Borrower has indicated contains only publicly
available information with respect to the Borrower may be posted on that portion
of the Platform designated for such Public Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information, the Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrower, its
Subsidiaries and their securities. Notwithstanding the foregoing, the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information.

6.03 Notices. Promptly notify the Administrative Agent upon any Responsible
Officer obtaining knowledge of the following:

(a) the occurrence of any Default and any Event of Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower;

(c) the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in a Material Adverse Effect; and

(d) any announcement by Fitch, Moody’s or S&P of any change in a Debt Rating of
the Borrower.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04 Payment of Taxes. Pay and discharge within thirty (30) days of the date the
same shall become due and payable, all its tax liabilities, assessments and
governmental charges or levies upon it or its properties, unless (a) the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower in connection therewith or (b) the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Except as permitted pursuant to
Section 7.03, preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

51



--------------------------------------------------------------------------------

6.06 [Reserved].

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, except in instances where the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws, including, without limitation, Environmental Laws, and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account in
conformity with GAAP; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower.

6.10 Inspection Rights. If an Event of Default has occurred and is continuing,
permit representatives and independent contractors of the Administrative Agent
and any Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers, and independent public accountants (provided that the
Borrower may, if it so chooses, be present at or participate in any such
discussion), all at the expense of the Borrower and at reasonable times during
normal business hours, upon reasonable advance notice to the Borrower; provided,
however, that notwithstanding anything to the contrary herein, the Borrower
shall not be required to disclose, permit the inspection, examination or making
of copies of or abstracts from, or discuss any document, information, or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives
or contractors) is prohibited by applicable law, (c) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(d) with respect to which the Borrower owes confidentiality obligations (to the
extent not created in contemplation of the Borrower’s obligations under this
Section 6.10) to any third party.

6.11 Use of Proceeds. Use the proceeds of the Borrowings for general corporate
purposes, including, but not limited to, share repurchases; it being understood
that proceeds of Borrowings cannot be used (a) in contravention of any
applicable Law or (b) directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, including, without limitation, Regulation
U of the FRB.

 

52



--------------------------------------------------------------------------------

6.12 Anti-Corruption Laws. Conduct its businesses in material compliance with
applicable anti-corruption laws of the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other applicable anti-corruption
legislation in other jurisdictions and with all applicable Sanctions, and
maintain policies and procedures that it reasonably believes are designed to
promote and achieve compliance with such laws and applicable Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date, the Borrower shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens existing on the Closing Date and listed on Schedule 7.01 and any
modifications, replacements, renewals or extensions thereof; provided that the
amount of Indebtedness or other obligations secured by such Liens is not
increased at the time of such modification, replacement, renewal or extension;

(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies (i) that are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(c) statutory and ordinary course contractual Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided that such Liens secure only
amounts not overdue for a period of more than thirty (30) days or, if due and
payable, are (i) unfiled and no other action has been taken to enforce the same
or (ii) are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;

(d) (i) Liens, pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA and pledges and
deposits in the ordinary course of business securing liability for reimbursement
of indemnification obligations of insurance carriers providing property,
casualty or liability insurance to the Borrower and (ii) Liens to secure
obligations in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments posted with respect to the items
described in clause (i) above;

(e) (i) pledges or deposits to secure the performance of bids, tenders, trade
contracts, government contracts, performance bonds and leases (other than
Indebtedness), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (ii) Liens to secure obligations in respect of
letters of credit, bank guaranties, surety bonds, performance bonds or similar
instruments posted with respect to the items described in clause (i) above;

 

53



--------------------------------------------------------------------------------

(f) easements, rights of way, restrictions, encroachments and other similar
encumbrances and minor title deficiencies affecting real property which, in the
aggregate, do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(h) leases, subleases, licenses or sublicenses granted to others (and pledges or
deposits securing such obligations) not interfering in any material respect with
the business of the Borrower;

(i) (i) any interest of title of a lessor under leases permitted by this
Agreement and (ii) purported Liens evidenced by the filing of Uniform Commercial
Code financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement or
consignment or bailee arrangements entered into in the ordinary course of
business;

(j) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions and banker’s liens, rights of setoff upon
deposits of cash or other financial assets or similar rights and remedies (i) in
favor of banks or other depository institutions not granted in connection with
the issuance of Indebtedness or (ii) in connection with commodity trading or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(l) (i) Liens of sellers of goods to the Borrower arising under Article 2 of the
Uniform Commercial Code or similar provisions of applicable Law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses and (ii) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for the
sale of any assets or property in the ordinary course of business;

(m) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) Liens with respect to any cash collateral provided by the Borrower pursuant
to the Existing Revolving Credit Agreement;

(p) any Lien existing on property (and the proceeds thereof) existing at the
time of its acquisition and any modification, replacement, renewal or extension
thereof; provided that such Lien was not created in contemplation of such
acquisition;

(q) Liens solely on cash earnest money deposits made by the Borrower in
connection with any letter of intent or purchase agreement;

 

54



--------------------------------------------------------------------------------

(r) rights of first refusal, put, call and similar rights arising in connection
with repurchase agreements;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) Liens securing obligations under any Swap Contract not entered into for
speculative purposes;

(u) Liens on cash or other property arising in connection with the defeasance,
discharge or redemption of Indebtedness;

(v) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(w) Liens in favor of a Receivables Financier created or deemed to exist in
connection with a Permitted Receivables Financing (including any related filings
of any financing statements and any Liens on deposit and securities accounts
maintained in connection with any Permitted Receivables Financing), but only to
the extent that any such Lien relates to the applicable Receivables Assets
actually sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transaction;

(x) Liens securing Indebtedness incurred pursuant to Section 7.02(m);

(y) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed at any one time, (i) the greater of (x)
$300,000,000 and (y) 10% of consolidated total assets of the Borrower and its
Subsidiaries, as set forth in the most recent financial statements provided
pursuant to Section 6.01(a) or (b) minus (ii) the amount of Indebtedness
incurred pursuant to Section 7.02(n).

7.02 Indebtedness. Permit any of its Subsidiaries to create, incur, assume or
suffer to exist any Indebtedness with respect to any such Subsidiary of the
Borrower, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Closing Date as set forth on Schedule 7.02 and
any refinancing, replacement, renewal or extension thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
replacement, renewal or extension;

(c) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”

(d) Indebtedness owed to the Borrower or any other Subsidiary of the Borrower;

 

55



--------------------------------------------------------------------------------

(e) (i) Indebtedness of a Person that becomes a Subsidiary after the date of
this Agreement; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) any Indebtedness refinancing,
replacing, renewing or extending such Indebtedness under clause (i) hereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, replacement, renewal or extension;

(f) Indebtedness (i) pursuant to tenders, statutory obligations, bids, leases,
governmental contracts, trade contracts, surety, stay, customs, appeal,
performance and/or return of money bonds or other similar obligations incurred
in the ordinary course of business and (ii) in respect of any letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments to
support any of the foregoing items;

(g) obligations incurred in respect of cash management services, netting
services, overdraft protection and similar arrangements, in each case in the
ordinary course of business;

(h) Indebtedness consisting of the financing of insurance premiums;

(i) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred in respect of workers compensation claims,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits;

(j) Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers, and consultants of such Subsidiary
in the ordinary course of business;

(k) Guarantees in respect of Indebtedness obligations otherwise permitted
hereunder;

(l) obligations in connection with any Permitted Receivables Financing, to the
extent such obligations constitute Indebtedness;

(m) (i) purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of assets and renewals, refinancings and extensions thereof and
(ii) Indebtedness hereafter incurred (including obligations in respect of
capital leases and Synthetic Lease Obligations) that is secured by fixed assets
and all renewals, refinancings and extensions thereof; provided that the
aggregate outstanding principal amount of all such Indebtedness incurred
pursuant to this clause (ii) shall not exceed $50,000,000 at any one time
outstanding; and

(n) other Indebtedness of Subsidiaries not to exceed an aggregate principal
amount, at any one time outstanding equal to, (i) the greater of (x)
$300,000,000 and (y) 10% of consolidated total assets of the Borrower and its
Subsidiaries as set forth in the most recent financial statements provided
pursuant to Section 6.01(a) or (b), minus (ii) the amount of secured
Indebtedness incurred pursuant to Section 7.01(y).

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom, (a) any Person may merge or
consolidate with and into the Borrower; provided that the Borrower shall be the
continuing or surviving Person and (b) upon prior written notice to the
Administrative Agent, the Borrower may effect any merger or consolidation, the
sole purpose of which is to reincorporate in another jurisdiction in the United
States.

 

56



--------------------------------------------------------------------------------

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
on the Closing Date or any business reasonably related, ancillary, complementary
or incidental thereto.

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Borrower as would be obtainable by the Borrower at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
(b) compensation and indemnification of, and other employment arrangements with,
directors, officers and employees of the Borrower entered in the ordinary course
of business, including reimbursement of out-of-pocket expenses and provision of
officers’ and directors’ liability insurance, (c) any transaction that is
approved by the Borrower’s audit committee; (d) any transaction with an
Affiliate that is consolidated with the Borrower under GAAP and (e) any
transaction that does not, individually, involve consideration in excess of
$500,000.

7.06 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as of
the end of any fiscal quarter of the Borrower for the four quarter period ending
on such date, to be greater than 3.50 to 1.0; provided that upon the occurrence
of a Qualified Acquisition, for each of the four (4) fiscal quarters of the
Borrower immediately following such Qualified Acquisition, commencing with the
fiscal quarter during which such Qualified Acquisition is consummated (the
“Leverage Increase Period”), the ratio set forth above shall, at the election of
the Borrower, be increased to 4.00 to 1.0; provided, further, that, if the
Borrower requests a Leverage Increase Period, then the next request for a
Leverage Increase Period may not occur until the Consolidated Leverage Ratio
required to be maintained pursuant to this Section 7.06(a) has been at or below
3.50 to 1.0 for at least two (2) fiscal quarters subsequent to the prior
Leverage Increase Period.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, as of the end of any fiscal quarter of the Borrower for the four
quarter period ending on such date, to be less than 3.00 to 1.0.

7.07 Change in Fiscal Year. Change its fiscal year without prior written notice
to the Administrative Agent.

7.08 Sanctions. Directly or indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject or target of Sanctions, in each of the foregoing cases
to the extent such use of proceeds or the funding of such activities, business,
Person, as the case may be, violates any Sanction, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction contemplated hereby, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions.

 

57



--------------------------------------------------------------------------------

7.09 Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Borrowing for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Term Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Term Loan, or
any fee due hereunder, or (iii) within five (5) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05 or Article
VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after the Borrower’s receipt of written notice of such
failure from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by the Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading, in any material respect, when made or deemed made;
or

(e) Cross-Default. (i) The Borrower (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or any Guarantee of any such
Indebtedness (in either case, other than the Obligations and Indebtedness under
Swap Contracts) having an aggregate outstanding principal amount of more than
the Threshold Amount, and such failure is not waived and continues beyond any
cure period as may be specifically noted therein or (B) fails to observe or
perform any other material agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, in each case, beyond the applicable
grace period, if any, provided therefor and the effect of which is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due and payable or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable and such
failure is not waived; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any Event
of Default (as defined in such Swap Contract) as to which the Borrower is the
Defaulting Party (as defined in such Swap Contract) that is not waived and
continues beyond any cure period provided therein or (B) any Termination Event
(as defined in such Swap Contract) under such Swap Contract as to which the
Borrower is an Affected Party (as defined therein) and, in either event, the
Swap Termination Value owed by the Borrower as a result thereof is greater than
the Threshold Amount; or

 

58



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without its application and the
appointment continues undischarged or unstayed for sixty (60) consecutive
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or to all or any material part of its property is instituted without
the consent of the Borrower and continues undismissed, unstayed, unvacated and
unbonded for sixty (60) consecutive calendar days, or an order for relief is
entered in any such proceeding which order is not stayed; or

(g) Inability to Pay Debts. The Borrower becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due; or

(h) Judgments; Attachment. There is entered against the Borrower (i) any one or
more (A) judgments or orders for the payment of money or (B) writ or warrant of
attachment or execution or similar process which, in either case, in the
aggregate exceed the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) which
remains unsatisfied, unstayed, undischarged, unvacated and unbonded for a period
in excess of sixty (60) days, or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, either (A) the
Borrower is not actively challenging the validity, enforceability or
effectiveness of such judgment or the grounds for same or (B) there is a period
of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or a
Multiemployer Plan which has resulted in liability of the Borrower under
Title IV of ERISA to the Pension Plan or Multiemployer Plan or the PBGC in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that could reasonably be expected to
have a Material Adverse Effect; or

(j) Invalidity of the Credit Agreement. Any material provision of the Credit
Agreement, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the occurrence of the
Termination Date, ceases to be in full force and effect; or the Borrower
contests in writing or pursuant to judicial proceedings the validity or
enforceability of any material provision of the Credit Agreement; or the
Borrower denies in writing that it has any or further liability or obligation
under the Credit Agreement (other than by reason of the Termination Date), or
purports to revoke, terminate or rescind any material provision of the Credit
Agreement; or

(k) Change of Control. There occurs any Change of Control.

 

59



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by prior written notice to the Borrower (other
than with respect to an Event of Default pursuant to Section 8.01(f)) take any
or all of the following actions:

(a) declare the commitment of each Lender to make Term Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of the entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Term Loans shall automatically terminate and
the unpaid principal amount of all outstanding Term Loans and all interest and
other amounts as aforesaid shall automatically become due and payable, in each
case without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.12
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders, in proportion to the
respective amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after the occurrence of the Termination Date, to the
Borrower or as otherwise required by Law.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article (other than Section 9.06) are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. Neither the Administrative Agent nor the Arranger,
as applicable, shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arranger, as applicable:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

61



--------------------------------------------------------------------------------

(c) shall not, have any duty to disclose, and shall not be liable for the
failure to disclose, to any Lender any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any of its Affiliates that is communicated
to, or in the possession of, the Administrative Agent, Arranger or any of their
Related Parties in any capacity, except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender, any Participant, or any prospective
Lender or prospective Participant, is a Disqualified Institution, or (ii) have
any liability with respect to or arising out of any assignment or participation
of Term Loans, or disclosure of confidential information, to any Disqualified
Institution.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

62



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (not
to be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders
and the Borrower) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above (including the consent of the Borrower). Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, with the consent of the Borrower (not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders and
the Borrower) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above (including the consent of the Borrower). Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in

 

63



--------------------------------------------------------------------------------

Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that none of the Administrative Agent nor the Arranger
has made any representation or warranty to it, and that no act by the
Administrative Agent or the Arranger hereafter taken, including any consent to,
and acceptance of any assignment or review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent or the Arranger to any Lender as to any matter,
including whether the Administrative Agent or the Arranger have disclosed
material information in their (or their Related Parties’) possession. Each
Lender represents to the Administrative Agent and the Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, and all applicable bank or other regulatory Laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower. Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Syndication Agents or the Arranger listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

64



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender = to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Enforcement. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Borrower or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with the Loan Documents for the
benefit of all applicable Persons.

9.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loans, the Commitments or this Agreement,

 

65



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

66



--------------------------------------------------------------------------------

(b) extend the expiry date of, or increase, the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver,
modification or amendment of, or consent to departure from, any condition
precedent set forth in Section 4.02 or of any Default, representation or
warranty or covenant, or a mandatory prepayment of, or mandatory reduction in,
Commitments is not considered an extension or increase in Commitments of any
Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Term Loan or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to (x) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or other amounts at the Default Rate
or (y) change the manner of computation of the Consolidated Leverage Ratio
(including any change in such defined term or defined terms used directly or
indirectly in the definition of Consolidated Leverage Ratio);

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(g) release the Borrower without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, directly and adversely affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (ii) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (iii) this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (iv) the Borrower and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders providing Term Loans under such Section),
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower and the Administrative Agent
to effect any provision specifying that any waiver, amendment or modification
may be made with the consent or approval of the Administrative Agent.

Notwithstanding the above:

(A) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Term Loans, and each Lender acknowledges
that the provisions of Section 1126(c) of the Bankruptcy Code of the United
States supersedes the unanimous consent provisions set forth herein,

 

67



--------------------------------------------------------------------------------

(B) the Required Lenders shall determine whether or not to allow the Borrower to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders; and

(C) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(y) the principal owing to such Lender may not be decreased without the consent
of such Lender and (z) the interest rate being paid to such Lender may not be
decreased without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone may be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent and the
Borrower each agree hereunder to accept notices and other communications to it
hereunder by (x) email sent to its electronic email address set forth in
Schedule 10.02 (as may be updated by written notice to the other parties hereto)
or (y) other electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

68



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) or the Borrower or its Related Parties have any liability to
the Agent Parties, the Borrower, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from a material breach of this Agreement by, or the gross negligence,
bad faith or willful misconduct of, such Agent Party, or the Borrower or any of
its Related Parties, as applicable (provided that nothing herein shall limit the
Borrower’s indemnification obligations with respect to third party claims made
pursuant to Section 10.04(b)); provided, however, that in no event shall any
Agent Party or the Borrower or its Related Parties have any liability to the
Agent Parties, the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) (provided that nothing herein shall limit the Borrower’s
indemnification obligations with respect to third party claims made pursuant to
Section 10.04(b)). “Borrower Materials” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

69



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents
or (b) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to the Borrower
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that payment of
any legal fees and expenses incurred under this clause (i) shall be limited to
those of one counsel for the Administrative Agent and its Affiliates, taken as a
whole, and (ii) all reasonable and documented

 

70



--------------------------------------------------------------------------------

out-of-pocket expenses incurred by the Administrative Agent or any Lender (but
limited, in the case of legal fees, charges and disbursements, to those of one
counsel for the Administrative Agent and the Lenders taken as a whole (unless a
conflict exists as determined in the good faith judgment of such affected
Persons, in which case(s) the fees, charges and disbursements of one reasonably
necessary additional counsel for all such affected Persons, taken as a whole,
shall be covered)), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Term
Loans made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of legal fees, charges and disbursements, to those reasonable and
documented out-of-pocket fees, charges and disbursements of one counsel for all
Indemnitees, taken as a whole, plus, in the event of a conflict of interest as
determined in the good faith judgment of each affected Indemnitee, one
additional counsel for all such affected Indemnitees, taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of, or a material breach of
any Loan Document by, such Indemnitee or (y) arise out of any claim, litigation,
investigation or proceeding brought by such Indemnitee solely against one or
more other Indemnitees (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent or any similar
agent, acting in its capacity as the Administrative Agent or such similar role)
that does not involve any act or omission of the Borrower or its Affiliates. The
Borrower shall not be liable for any settlement of any claim effected by any
Indemnitee without the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), but if settled with the Borrower’s written
consent, or if there is a final judgment against an Indemnitee in any such
proceeding, the Borrower shall indemnify and hold harmless such Indemnitee in
the manner set forth above. This Section 10.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

71



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee or any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof; provided that nothing herein
shall limit the Borrower’s indemnification obligations with respect to third
party claims made pursuant to Section 10.04(b). No Indemnitee referred to in
subsection (b) above or any other party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee or other
party hereto through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from a material breach of this Agreement or
any other Loan Document or the gross negligence, bad faith or willful misconduct
of such Indemnitee or other party hereto, in each case, as determined by a final
and non-appealable judgment of a court of competent jurisdiction; provided that
nothing herein shall limit the Borrower’s indemnification obligations with
respect to third party claims made pursuant to Section 10.04(b).

(e) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after receipt by Borrower of written demand therefor.
Notwithstanding the foregoing, each Indemnitee shall be obligated to refund or
return any and all amounts paid by the Borrower to such Indemnitee under this
Section for any claims, damages, losses, liabilities and expenses to the extent
such Indemnitee is not entitled to payment of such amounts in accordance with
the terms of this Section.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had

 

72



--------------------------------------------------------------------------------

not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the
occurrence of the Termination Date.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section, (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Term Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Term Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Term Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than Five Million and No/100 Dollars ($5,000,000.00)
unless each of the Administrative Agent and, so long as no Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

73



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Term Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Commitment (and the
related Term Loans thereunder) on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that notwithstanding the foregoing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Disqualified Institution; provided, further, that, the
Borrower shall be deemed to have consented to any such assignment requiring its
consent under this clause (A) unless it shall object thereto by written notice
to the Administrative Agent within ten (10) Business Days after having received
written notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided, that, (x) in consenting to any such assignment, the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions and (y) without limiting
the generality of the foregoing, the Administrative Agent shall not (I) be
obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified Institution or (II) have any liability with
respect to or arising out of any assignment or participation of Term Loans, or
disclosure of confidential information, to any Disqualified Institution.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of Three Thousand Five Hundred
and No/100 Dollars ($3,500.00) payable by the assignor; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any Affiliates or Subsidiaries of the Borrower or (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries or to any Person who,
upon becoming a Lender hereunder, would constitute one of the foregoing Persons
described in this clause (B).

 

74



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Term Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Term Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Term Loan Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

75



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Term Loans; provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
through (f) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Term Loans
or its other Obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Term
Loan or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Loan Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

76



--------------------------------------------------------------------------------

(f) Disqualified Institutions.

(i) The Borrower may request that a Disqualified Institution be added to the
Disqualified Institution List pursuant to a written notice to the Administrative
Agent. Such Disqualified Institution shall only be added to the Disqualified
Institution List upon the written consent of the Administrative Agent (not to be
unreasonably withheld or delayed). If the Administrative Agent has not consented
to any such request within 10 Business Days after receiving notice thereof then
such request to add a Disqualified Institution shall be deemed to be denied. If
the Administrative Agent does consent to a request to add a Disqualified
Institution then the Disqualified Institution List shall be updated and made
available as set forth in Section 10.06(f)(v).

(ii) No assignment or, to the extent the Disqualified Institution List has been
posted on the Platform for all Lenders, participation shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
or participate all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
in its sole and absolute discretion (but, for the avoidance of doubt, otherwise
subject to Section 10.06(b)(iii)(A)), in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee or participant that becomes
a Disqualified Institution after the applicable Trade Date, such assignee shall
not retroactively be considered a Disqualified Institution. Any assignment in
violation of this clause (g)(ii) shall not be void, but the other provisions of
this clause (g) shall apply.

(iii) If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (ii) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Commitment, or (B) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.06), all of
its interest, rights and obligations under this Agreement and related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
at the lesser of (1) the principal amount thereof, (2) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and the other Loan Documents;
provided that such assignment does not conflict with applicable Laws.

(iv) Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (1) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (2) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (3) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, and
(B)(1) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not

 

77



--------------------------------------------------------------------------------

Disqualified Institutions consented to such matter, and (2) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (I) not to vote on such Plan of Reorganization,
(II) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (I), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws), and (III) not to contest any request by any
party for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (II).

(v) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “Disqualified Institution List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders, and/or (B) provide the Disqualified Institution List to each
Lender requesting the same.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties, including any self-regulatory authority, such as the National
Association of Insurance Commissioners (in which case such Administrative Agent
or Lender shall (i) except with respect to any audit or examination conducted by
bank accountants or any Governmental Authority exercising examination or
regulatory authority, to the extent permitted by Law, endeavor to notify the
Borrower promptly in advance thereof, and in any event, as soon as practical and
(ii) use commercially reasonable efforts to ensure that any such Information so
disclosed is accorded confidential treatment), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case such Administrative Agent or Lender shall (i) to the extent permitted
by Law, endeavor to inform the Borrower promptly in advance thereof, and in any
event, as soon as practical and (ii) use commercially reasonable efforts to
ensure that any such Information so disclosed is accorded confidential
treatment), (d) to any other party hereto, (e) to the extent reasonably
necessary or advisable, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
Disqualified Institution List may be disclosed to any assignee or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement in reliance on this clause (f)), (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or the credit facilities provided hereunder (provided that any such
disclosure shall be made in consultation with the Borrower) or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, (i)

 

78



--------------------------------------------------------------------------------

to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (j) to data
service providers, including league table providers, that serve the lending
industry.

For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary of the Borrower relating to the
Borrower or any Subsidiary of the Borrower or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or a Subsidiary of the Borrower or any of their
representatives. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary of the Borrower, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing (but subject to the provisions of Section 10.03), each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable

 

79



--------------------------------------------------------------------------------

Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed amendment, change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate (and such Lender shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests,

 

80



--------------------------------------------------------------------------------

rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) with respect to any assignment, the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding “par” principal amount of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees), in the case of an assignment, or the Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the case of an assignment, such assignment does not conflict with
applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE

 

81



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the

 

82



--------------------------------------------------------------------------------

other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders and
the Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
any Arranger or Lender has any obligation to the Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger or Lender has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Lenders and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

10.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Term Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

10.19 Time of the Essence. Time is of the essence with respect to the Loan
Documents.

 

83



--------------------------------------------------------------------------------

10.20 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a

 

84



--------------------------------------------------------------------------------

proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[rest of page intentionally blank]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     CITRIX SYSTEMS, INC.              By:  

/s/ Brian L. Shytle

    Name: Brian L. Shytle     Title: Vice President, Tax & Treasury and
Treasurer

 

86



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Bridgett J. Manduk-Mowry

    Name: Bridgett J. Manduk-Mowry     Title: Vice President

 

87



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender     By:  

/s/ Amanuel Assefa

    Name: Amanuel Assefa     Title: Vice President



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Gregory Paul

Name: Gregory Paul Title: Managing Director By:  

/s/ Liz Cheng

Name: Liz Cheng Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Jim Cahow

Name: Jim Cahow Title: Director and Vice President

 

2



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K Chu

Name: Ming K Chu Title: Director By:  

/s/ Marko Lukin

Name: Marko Lukin Title: Vice President

 

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Maria Riaz

Name: MARIA RIAZ Title: VICE PRESIDENT

 

4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Christopher Shafto

Name: Christopher Shafto Title: Vice President

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTICE

Date:                     ,        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Credit Agreement;” the terms defined therein being used herein as therein
defined), among Citrix Systems, Inc., a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The undersigned hereby requests (select one):

 

  ☐

A Borrowing of [364-Day Term Loans][Three-Year Term Loans]

 

  ☐

A conversion of ___________ Rate Loans to _____________ Rate Loans

 

  ☐

A continuation of Eurodollar Rate Loans

 

  1.

On                      (a Business Day).

 

  2.

In the amount of $                                  .1

 

  3.

Comprised of                             .

  [Type

of Term Loan requested]

 

  4.

For Eurodollar Rate Loans: with an Interest Period of ___ month[s].

[With respect to such Borrowing, the Borrower hereby represents and warrants
that each of the conditions set forth in Section 4.02 of the Term Loan Credit
Agreement have been satisfied on and as of the date of such Borrowing.]2

[Remainder of page intentionally left blank]

 

1 

Please note minimum amounts required under Section 2.02(a) of the Credit
Agreement.

2 

Please include only for initial Borrowing of each Term Loan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this notice as of the date
first written above.

 

CITRIX SYSTEMS, INC.

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit B

FORM OF NOTICE OF LOAN PREPAYMENT

Date: __________, 20__

 

To:

Bank of America, N.A., as Administrative Agent

Reference is made to that certain Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Credit Agreement;” the terms defined therein being used herein as therein
defined), among Citrix Systems, Inc., a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

Ladies and Gentlemen:

The Borrower hereby notifies the Administrative Agent that on _____________
pursuant to the terms of Section 2.03[a][b] (Prepayments) of the Term Loan
Credit Agreement, the Borrower intends to prepay/repay the following Term Loans
as more specifically set forth below:

☐ Optional prepayment of [364-Day Term Loans][Three-Year Term Loans] in the
following amount(s):

 

  ☐

Eurodollar Rate Loans: $                             1

Applicable Interest Period:                             month[s]

 

  ☐

Base Rate Loans: $                             2

☐ Mandatory prepayment of 364-Day Term Loans in the following amount(s):

 

  ☐

Eurodollar Rate Loans: $                                

Applicable Interest Period:                             month[s]

 

  ☐

Base Rate Loans: $                                    

[Remainder of page intentionally left blank]

 

1 

Please note minimum prepayment amounts in Section 2.03(a) of the Credit
Agreement.

2 

Please note minimum prepayment amounts in Section 2.03(a) of the Credit
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this notice as of the date
first written above.

 

CITRIX SYSTEMS, INC.,

a Delaware corporation

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit C-1

FORM OF 364-DAY TERM LOAN NOTE

____________, 20__

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered permitted assigns (the “Lender”), in
accordance with the provisions of the Term Loan Credit Agreement (as hereinafter
defined), the principal amount of the 364-Day Term Loan made by the Lender to
the Borrower under that certain Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the
364-Day Term Loan from the date of the 364-Day Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Term Loan Credit Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Term Loan Credit Agreement.

This 364-Day Term Loan Note is one of the 364-Day Term Loan Notes referred to in
the Term Loan Credit Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Term Loan Credit Agreement, all amounts then remaining
unpaid on this 364-Day Term Loan Note shall become, or may be declared to be,
immediately due and payable all as provided in the Term Loan Credit Agreement.
The 364-Day Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this 364-Day Term Loan Note and endorse
thereon the date, amount and maturity of its 364-Day Term Loan and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this 364-Day Term Loan Note.

THIS 364-DAY TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this 364-Day Term Loan Note to be
duly executed and delivered by its officer thereunto duly authorized.

 

CITRIX SYSTEMS, INC.

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

Exhibit C-2

FORM OF THREE-YEAR TERM LOAN NOTE

____________, 20__

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or its registered permitted assigns (the “Lender”), in
accordance with the provisions of the Term Loan Credit Agreement (as hereinafter
defined), the principal amount of the Three-Year Term Loan made by the Lender to
the Borrower under that certain Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the
Three-Year Term Loan from the date of the Three-Year Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Term Loan Credit Agreement. All payments of principal and
interest shall be made to the Lender in Dollars in immediately available funds
at its Lending Office. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Term Loan Credit
Agreement.

This Three-Year Term Loan Note is one of the Three-Year Term Loan Notes referred
to in the Term Loan Credit Agreement, is entitled to the benefits thereof and
may be prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Term Loan Credit Agreement, all amounts then remaining
unpaid on this Three-Year Term Loan Note shall become, or may be declared to be,
immediately due and payable all as provided in the Term Loan Credit Agreement.
The Three-Year Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Three-Year Term Loan Note
and endorse thereon the date, amount and maturity of its Three-Year Term Loan
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Three-Year Term Loan Note.

THIS THREE-YEAR TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Three-Year Term Loan Note to
be duly executed and delivered by its officer thereunto duly authorized.

 

CITRIX SYSTEMS, INC.

By:  

 

Name: Title

:



--------------------------------------------------------------------------------

Exhibit D

FORM OF COMPLIANCE CERTIFICATE

☐ Check for distribution to public and private side Lenders

Financial Statement Date: _____________, 20___

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
refinanced, supplemented or otherwise modified in writing from time to time, the
“Term Loan Credit Agreement;” the terms defined therein being used herein as
therein defined), among Citrix Systems, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________________1 of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Term Loan Credit Agreement for the fiscal year of the
Borrower ended as of ________, together with the report of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Term Loan Credit Agreement for the fiscal quarter of the
Borrower ended as of __________. Such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of the Borrower in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Term Loan
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

1 

Must be the CEO, CFO, treasurer or controller.



--------------------------------------------------------------------------------

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or—

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

4. The financial covenant calculations set forth on Schedule 1 attached hereto
are true and accurate on and as of the four-quarter period ending ____________.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

CITRIX SYSTEMS, INC.

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Schedule 1

Computation of Financial Covenants



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
refinanced, supplemented or otherwise modified in writing from time to time, the
“Term Loan Credit Agreement;”), among Citrix Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Term Loan(s) (as well as any Term Loan Note(s) evidencing such Term
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form
W-8BEN, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

 

Date: ______________, 20___      



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
refinanced, supplemented or otherwise modified in writing from time to time, the
“Term Loan Credit Agreement”), among Citrix Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date: ______________, 20___



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
refinanced, supplemented or otherwise modified in writing from time to time, the
“Term Loan Credit Agreement”), among Citrix Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date: ______________, 20___



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
January 21, 2020 (as amended, restated, amended and restated, extended,
refinanced, supplemented or otherwise modified in writing from time to time, the
“Term Loan Credit Agreement”), among Citrix Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Term Loan(s) (as well as any Term Loan Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Loan Note(s) evidencing such Term Loan(s)), (iii) with respect to the
extension of credit pursuant to this Term Loan Credit Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date: ______________, 20___



--------------------------------------------------------------------------------

Exhibit F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Term Loan Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations as a Lender under the Term Loan Credit Agreement and any
other documents or instruments delivered pursuant thereto in the amount[s] and
equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Term Loan Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                     [Assignor [is][is not] a Defaulting
Lender.] 2.    Assignee:                                          
                                     [and is an [Affiliate][Approved Fund] of
[identify Lender]1] 3.    Borrower:    Citrix Systems, Inc., a Delaware
corporation 4.    Administrative Agent:    Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Term Loan Credit      
Agreement:    Term Loan Credit Agreement dated as of January 21, 2020 among the
Borrower, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Aggregate Amount of

Commitment/Term

Loans for all Lenders*

   Amount of
Commitment/Term
Loans Assigned*      Percentage Assigned
of
Commitment/Term
Loans1  

$

   $          %  

$

   $          %  

$

   $          %  

 

[7.

Trade Date:                 ______________]2

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

* 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Term Loans
of all Lenders thereunder.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name: Title:

 

[Consented to and] Accepted: BANK OF AMERICA, N.A. as Administrative Agent

By  

 

Name: Title: [Consented to:] [CITRIX SYSTEMS, INC.]

By  

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Credit Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Term Loan Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Term Loan Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Term Loan Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.